EXHIBIT 21 LIST OF SUBSIDIARIES Subsidiaries of Ashland Inc. (“AI”) at September 30, 2010, included the companies listed below.Ashland has numerous unconsolidated affiliates, which are primarily accounted for on the equity method, and majority-owned consolidated subsidiaries in addition to the companies listed below.Such affiliates and subsidiaries are not listed below since they would not constitute a significant subsidiary considered in the aggregate as a single entity. Company Jurisdiction of Incorporation Immediate Parent* Aqualon Company Delaware HI 99.4182% - WSP 0.5818% ARA Quimica S.A. Brazil ABL 50% - ARL 50% ASH GP LLC (“ASH GP”) Delaware AIHI ASH LP LLC (“ASH LP”) Delaware AIHI Ashland Brasil Ltda. (“ABL”) Brazil AHBV 99.9999% - AI 0.00001% Ashland Canada Corp. (“ACC”) Nova Scotia, Canada ACHBV Ashland Canada Holdings B.V. (“ACHBV”) Netherlands AHBV Ashland (Changzhou) Advanced Chemical Co., Ltd. China ACHC Ashland (China) Holdings Co., Ltd. (“ACHC”) China ACC Ashland Chemical Hispania, S.L. Spain AIHI Ashland Chimie France SAS (“ACF”) France AF Ashland Deutschland GmbH (“ADG”) Germany AIHI62% - HH 37.4% - AI 0.6% Ashland-Especialidades Quimicas Ltda. Brazil AHBV 99.9999 - ABL0.00001 Ashland Finland Oy Finland AHBV 51% - ACC 49% Ashland France SAS (“AF”) France AHBV Ashland Holdings B.V. (“AHBV”) Netherlands ATCV Ashland Industries Belgium BVBA (“AIBBV”) Belgium HH 99.999% - AINBV 0.001% Ashland Industries Deutschland GmbH (“AID”) Germany ADG Ashland Industries Europe GmbH (“AIEG”) Switzerland AINBV Ashland Industries Nederland B.V. (“AINBV”) Netherlands HINBV Ashland International Holdings, Inc. (“AIHI”) Delaware AI 96.46% - HI 3.54% Ashland Italia S.p.A. Italy AHBV Ashland Japan Co., Ltd. Japan AIHI Ashland Nederland B.V. Netherlands AHBV Ashland Polyester SAS France ACF Ashland Resinas Ltda. (“ARL”) Brazil ABL 99.9999% - AIHI 0.00001% Ashland Services B.V. Netherlands AHBV Ashland Sweden AB Sweden AHBV Ashland UK Limited United Kingdom AHBV Ashmont Insurance Company, Inc. Vermont AI AshOne C.V. (“AOCV”) Netherlands ASH LP 1% - AIHI 98% - ASH GP 1% AshTwo C.V. (“ATCV”) Netherlands AIHI 10% - AOCV 89% - ASH GP 1% AshThree LLC Delaware AI Beijing Tianshi Special Chemical Technique Co., Ltd. China ACHC CVG Capital II LLC Delaware AI Ever Success Overseas Limited (“ESOL”) British Virgin Islands AIEG Hercules Chemicals (Nanjing) Company Limited China ESOL Hercules do Brasil Produtos Quimicos Ltda. Brazil HI Hercules Doel BVBA (“HD”) Belgium AIBBV 99.8793%- AINBV 0.0002% - HHBV 0.1205% Hercules Europe BVBA Belgium HH 79.54% - AIBBV 8.76% - HD 11.7% Hercules Holding BV BVBA (“HH”) Belgium HINBV Hercules Incorporated (“HI”) Delaware AI Hercules International Trade Corporate Limited Bahamas HI 96% - HPH 4% Hercules Investment ApS Denmark HH Hercules Investments Netherlands B.V. (“HINBV”) Netherlands HIS Hercules Investments Sarl (“HIS”) Luxembourg HI Hercules Paper Holdings, Inc. (“HPH”) Delaware HI Hercules Tianpu Chemicals Company Limited (JV) China ESOL 40% Iberia Ashland Chemical S. A. Spain AIHI Valvoline (Australia) Pty. Limited Australia AHBV Valvoline (Deutschland) GmbH & Co. Kg Germany ADG 99.9% - AID 0.1% Valvoline International, Inc United States AIHI WSP, Inc. (“WSP”) Delaware HI *100% of the voting securities are owned by the immediate parent except as otherwise indicated.
